Citation Nr: 0914891	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that reduced the 
disability rating for the Veteran's paranoid schizophrenia 
from 100 to 50 percent disabling, effective November 1, 2003.  
In March 2005, the Veteran testified before the Board at a 
hearing that was held at the RO.  

In an April 2008 decision, the Board denied the Veteran's 
claim for an increased rating, to include whether the 
reduction from 100 percent to 50 percent was proper.  The 
Veteran appealed only the decision denying the claim for an 
increased rating to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2008 Order, the Court 
remanded the claim to the Board for readjudication in 
accordance with a Joint Motion for Remand.

In March 2009, the Veteran's representative submitted 
arguments to the Board on behalf of the claim regarding the 
propriety of the reduction of the disability rating.  As 
reflected in the Court's 2008 Order and Joint Motion for 
Remand, however, the Veteran did not raise any argument 
regarding the propriety of the reduction of the rating, 
thereby abandoning any appeal as to that matter.  See Ford v. 
Gober, 10 Vet. App. 531, 535 (1997); Grivois v. Brown, 6 Vet. 
App. 136, 138 (1994) (issues or claims not argued on appeal 
are considered abandoned); Bucklinger v. Brown, 5 Vet. App. 
435, 436 (1993).  In fact, the Joint Motion specifically 
stated that "Appellant does not contend that the reduction 
from 100 percent in August 2003 was improper.  He appeals 
only the portion of the Board's decision that affirmed the 
grant of a 50 percent evaluation and denied entitlement to a 
70 percent evaluation."  As the claim regarding the 
reduction of the rating is final and any appeal regarding 
that issue has been abandoned, the Board has no jurisdiction 
to further address the claim or the Representative's 
arguments regarding the propriety of that reduction.  
Accordingly, the Board will proceed with the merits of the 
Veteran's claim of entitlement to an increased rating only.

FINDING OF FACT

1.  Since November 1, 2003, the Veteran's paranoid 
schizophrenia has been productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  intermittently illogical speech, near 
continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
anger; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in establishing and 
maintaining effective relationships; impaired and difficulty 
in adapting to stressful circumstances.

2.  Since November 1, 2003, the disorder has not resulted in 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for 
paranoid schizophrenia have been met since November 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
May 2006, after the initial AOJ decision on his claim.  This 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter did not fully meet the requirements set forth 
in Vazquez-Flores, creating a presumption of prejudice to the 
Veteran.  This error, however, did not affect the essential 
fairness of the adjudication.  The Veteran's claim was 
readjudicated in July 2007 after affording him an opportunity 
to respond to the May 2006 letter.  Thus, the Board finds 
that VA has cured the late timing of the notice and it's 
failure to provide notice earlier does not prejudice the 
Veteran as he has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

The Veteran was advised in the post-adjudicatory notice that 
he must provide evidence demonstrating a worsening or 
increase in the severity of his disability, and that such 
information could include different types of medical and lay 
evidence including medical reports and treatment records; 
statements from people with personal knowledge of his 
symptoms such as friends, co-employees and employers; 
employment and insurance physical examinations; and pharmacy 
prescription records.  In addition, he was notified that it 
was his responsibility to support the claim with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence as well as submitted medical 
evidence in connection with his claim, which indicates he 
affirmatively demonstrated his understanding of the need to 
provide VA with information and evidence to support his 
claim.

Further, the Veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected paranoid schizophrenia had on his employment and 
daily life.  At hearings before the RO and Board, the Veteran 
reported problems with his employment and daily life that he 
believed were due to his service-connected disability.

Post-adjudication, the Veteran was sent correspondence in 
July 2007 that notified him of the Diagnostic Code that 
contains the criteria of what is necessary to show 
entitlement to a higher disability rating for schizophrenia.

Furthermore, the July 2007 communication advised the Veteran 
of what Diagnostic Codes were relevant to his claim and the 
rating criteria and the range of severity for each Diagnostic 
Code.  Thus, the Veteran has been provided specific notice of 
the Diagnostic Codes applicable to his service-connected 
disability and the rating criteria and range of severity 
particular to those Diagnostic Codes.

The Board finds that any deficiencies in the pre-adjudicatory 
notices provided to the Veteran are nonprejudicial as the 
Veteran either had actual knowledge or a reasonable person 
could be expected to understand what was needed.  Thus, even 
assuming a notice error, the Board concludes the error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render the pre-
adjudicatory deficiencies nonprejudicial because the Veteran 
was provided notice of the missing elements and subsequent 
adjudication.  Accordingly, the Board finds that any error in 
the pre-adjudicatory notices provided to the Veteran on his 
claim for an increased disability rating have not affected 
the essential fairness of the adjudication, and the Veteran 
is not prejudiced thereby.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from July 
2002 to April 2007.  In the Joint Motion, it was stated that 
the additional action was required because a VA treatment 
record dated in December 2006 had noted that the Veteran had 
stated that he began seeing a private psychiatrist earlier in 
that year.  The Joint Motion further reported that it did not 
appear that VA had attempted to obtain or otherwise accounted 
for those records.  The Board was instructed to consider the 
statement and determine if further development of the 
appellant's claim may be necessary.  The Board finds that no 
further development is required.  In this regard, the Board 
notes that in May 2006, the RO wrote to the Veteran and 
requested that he complete an enclosed authorization form to 
allow the VA to obtain records of any medical treatment from 
a private physician or hospital.  In response, in a written 
statement received in June 2006, the Veteran stated that he 
had not received any private treatment.  Subsequently, in 
March 2007, the RO sent another development letter which 
included an enclosure which stated that VA would make 
reasonable efforts to obtain any relevant records not held by 
a Federal Agency, including records from private doctors or 
hospitals.  However, the letter further noted that the 
Veteran must give the VA enough information about the records 
to allow the VA to request them.  Since that letter, the 
Veteran has not identified any private medical treatment 
received for the claimed condition.  Subsequently, in a July 
2007 supplemental statement of the case, the Veteran was 
again informed that evidence which he should tell the VA 
about or give to the VA because it may affect the rating 
which is assigned included ongoing treatment records.  Again, 
however, the Veteran did not submit any private treatment 
records, nor did he identify any private psychiatrist.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA. 38 
U.S.C.A. § 5103A(b)(1) (West 2002).  The VA cannot obtain 
records from a private psychiatrist without knowing the 
identity of that psychiatrist.  The Veteran has failed to 
provide that required information.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with appropriate VA examinations in 
April 2003 and March 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's paranoid schizophrenia since he was 
last examined.  As such, a remand is not required solely due 
to the passage of time since the most recent VA examination 
was prepared.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, the Veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's paranoid schizophrenia has been rated as 50 
percent disabling under DC 9203.  Under DC 9203, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9203.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from July 2002 to April 2003 show 
various symptoms associated with the Veteran's schizophrenia, 
including speech that was organized but focused on paranoid 
delusions.  His affect was noted to involve inappropriate 
smiles.  He admitted experiencing auditory hallucinations but 
denied that they involved commands.  He consistently denied 
experiencing homicidal or suicidal ideations.  These records 
also show that he was employed on a full time basis as a 
security guard and that he reported no history of legal 
trouble.

In August 2002, the Veteran, accompanied by his mother, was 
admitted for in-patient treatment of his schizophrenia.  Upon 
evaluation at the time of his admission, he was noted to be 
wearing dark sunglasses and to smile at inappropriate times 
during the evaluation.  He expressed paranoid delusions 
including beliefs that his phone was tapped by the government 
and that he was being monitored by videotape.  He described 
his current symptomatology as including reduced ability to 
sleep.  He stated that he did not feel that he needed to be 
admitted to the hospital for observation but did not appear 
to be upset about the admission.

Mental status examination revealed speech that was organized 
but focused on paranoid delusions.  His mood was irritable 
and his affect notable for inappropriate smiling.  He 
reported occasionally hearing God's voice but stated that God 
only said that things would be alright; he denied 
experiencing auditory hallucinations that involved commands.  
He stated that he had seen God but was vague when asked for a 
description.  

Two days into the hospitalization, the Veteran became 
agitated and paranoid and threw a chair at the wall in his 
room.  His medication was increased.  His symptoms were 
determined to improve with the increase of medication; he 
showed no further signs of agitation and showed dissipation 
of paranoia.  Nine days after his admission, he was observed 
to have an improved mood and no agitation or anger.  He at 
that point denied experiencing auditory or visual 
hallucinations, and denied experiencing suicidal or homicidal 
ideations.  No delusions were elicited.  His speech was of 
normal rate and intonation, and his thought process linear.  
His insight was determined to be improved compared to at the 
time of his admission.  His judgment was determined to be 
fair.  Education about compliance with medications was 
discussed with the Veteran and his sister, and he was 
discharged.

On VA examination in April 2003, the Veteran was noted to be 
wearing dark sunglasses that he wore throughout the 
examination.  He was initially silent and appeared to provide 
only peripheral attention to the questions asked of him.  He 
picked up a book and kept flipping pages while answering, 
usually with a curt "yes," or "no."  Open-ended questions 
often met with a laconic answer, such as, "I don't know."  
At one point he was observed to mutter words under his 
breath, unintelligibly.  Toward the second part of the 
interview, the Veteran's antagonism and defiance were clearly 
in evidence.  When questioned as to whether he had been 
affected by being laid off, he answered, "I don't have any 
problem with it."  When asked whether he had any college 
study after high school, he said, "[t]wo years of college, 
what about you?"  Soon after that, he began a tirade about 
wanting to be left alone, mixed with some comments that were 
obviously hostile.  He said, "I hope you can spell my name 
right, too."  He continued with statements that were not 
relevant and denoted loose associations.  He said "I am a 
chestnut and you can put that down.  Do you know what 
chestnuts are?  The examiner answered, "yes," but the 
Veteran disregarded the response and said, "[y]ou have a 
college degree but don't know what chestnuts are?  Like milk, 
they are good for your body."  With regard to current 
symptoms, the Veteran stated that he was currently sleeping 
well.  He denied hearing voices or having any other 
hallucinations.  He also denied suicidal or homicidal 
thinking or violent impulses.  However, he was noted to 
answer these questions while flipping through another book 
and his answers did not appear to be reliable.  His insight 
was determined to be poor and his judgment in question.

With regard to his social history, the Veteran stated that he 
had never married and that he had no children.  He was 
currently living alone.  He denied involvement with alcohol 
or drugs.  The examiner determined that the most appropriate 
diagnosis for the Veteran was schizophrenia, paranoid type.  
A GAF of 38 was assigned.

Treatment records dated from May 2003 to November 2003 reveal 
delusions related to government observation and control of 
his life since birth, peculiar behavior, an inappropriate 
affect, and defensive, guarded, irrelevant, and soft speech.  
His mood was frequently noted to be irritable.  The Veteran 
denied the presence of auditory, visual, or tactile 
hallucinations but was noted to appear to be responding to 
internal stimuli, with, for example, an inappropriate gaze or 
laughter.  He consistently denied experiencing suicidal or 
homicidal thoughts.  Records dated in June 2003 show that 
when the Veteran was questioned regarding his family, he was 
extremely guarded in his responses, refusing to answer the 
questions.  He later indicated that he did not know who his 
family "really" was because of the government conspiracy 
against him.  Finally, these records show that the Veteran 
was employed full time as a security guard and that he had 
plans to attend school.  He relocated to Detroit in May 2003 
and lived alone in an apartment.

In November 2003, the Veteran testified before the RO.  The 
Veteran reported that he was employed full time as a security 
guard, a job which he described as not being stressful, as he 
worked alone in a parking area.  He stated that he had once 
been married, but noted that it had not been a real marriage, 
as it had been something planned and put together by someone 
else.  He was not currently in a relationship, and did not 
have any children.  He stated that he had one friend with 
whom he spent time on a regular basis.  He additionally 
stated that he had sisters whom he saw with some regularity 
when he had lived in Atlanta, but whom he had not seen in the 
six months that he had lived in Detroit.  However, he did 
have relatives in Detroit that he saw approximately every 
other week.  He stated that he spoke with his family in 
Atlanta and Detroit on the phone.  There was one cousin with 
whom he was particularly close, and whom he saw on a regular 
basis in Detroit.  He described feeling more comfortable 
around family members that were close in age to himself, but 
stated that in general, he was comfortable around his family.  
He stated that in his free time he enjoyed playing basketball 
and football with some of the guys in his neighborhood, or 
playing pool and going out to eat.  He stated that if he was 
going out to eat, to a concert, dinner, or movie, he 
generally went with his female cousin, with whom he was 
closest.  With regard to his current symptoms, the Veteran 
described himself as being more paranoid than the average 
person and quick to anger.

Treatment records dated from November 2003 to August 2004 
show continued treatment for schizophrenia.  A record dated 
in December 2003 noted that he stated that he was doing okay 
and had no complaints.  However, it was noted that his 
current delusions revolved around being one of ten people 
studied in a government program from birth.  He believed that 
the program oppressed him his whole life.  On mental status 
examination, he was neatly groomed and appropriately dressed, 
but his affect was inappropriate, and his speech was 
defensive, guarded and irrelevant.  His thought were 
delusional.  He denied hallucinations but appeared to be 
responding to internal stimuli.  He was able to remember 
three words after a distractive exercise.  He denied suicidal 
thought or plans.  The diagnosis was schizophrenia, paranoid 
type.  It was noted that he continued working and planned to 
attend school.  A March 2004 VA progress note contains 
similar information.  

In June 2004, the Veteran denied the presence of auditory, 
visual, or tactile hallucinations.  He consistently denied 
experiencing suicidal or homicidal thoughts.  Mental status 
examination revealed no gross delusions, and no gross ideas 
of persecution.  His behavior was noted to be adequate, and 
not peculiar, although his affect remained inappropriate.  
His speech was relevant and soft.  The diagnosis was 
schizophrenia, paranoid type, in fair remission.  Finally, 
these records show that the Veteran continued to be employed 
as a security guard on a full time basis, although he did 
report occasionally feeling uncomfortable on the job.

In August 2004, the Veteran requested to be admitted for in-
patient psychiatric treatment.  He requested admission due to 
being "bored" at his job and being "stressed out."  He 
stated that as a security guard, all he did was "sit around 
all day, doing nothing."  He denied the presence of 
hallucinations or delusional material.  He also denied 
suicidal and homicidal ideations, plan or intent.  Mental 
status examination revealed a serious mood with some 
inappropriate smiling.  His thought processes were not 
grossly delusional, and there were no ideas of grandeur, 
ideas of persecution, or ideas of reference.  In addition, 
there were no noted flights of ideas, nor loose associations.  
His insight was determined to be limited.  The Veteran was 
informed that his presenting symptomatology did not merit in-
patient treatment.  He was advised to return for his regular 
outpatient treatment, as scheduled.

Treatment records dated from August 2004 to January 2005 show 
continued treatment for schizophrenia.  The Veteran denied 
the presence of auditory, visual, or tactile hallucinations.  
He consistently denied experiencing suicidal or homicidal 
thoughts.  Mental status examination revealed no gross 
delusions, and no gross ideas of persecution.  His behavior 
was consistently noted to be adequate, and not peculiar, 
although his affect remained inappropriate.  His speech was 
relevant.  The diagnosis was schizophrenia, paranoid type.  
Finally, these records show that the Veteran continued to be 
employed as a security guard on a full time basis.

In February 2005, the Veteran again requested to be admitted 
for in-patient treatment of schizophrenia.  His voice tone 
and conversation were noted to be light and upbeat at the 
time of making the request.  He was informed that he could 
come to the walk-in clinic or urgent care for evaluation.  He 
stated that his car was not working and that he did not want 
to take a taxi to the hospital, because the hospital would 
not admit him.  He stated that he was stressed out about his 
car breaking down every month and that he needed to rest.

In March 2005, the Veteran testified before the Board at a 
hearing that was held at the RO.  The Veteran stated that he 
continued to be employed on a full time basis at the job he 
had held since August 2003, and that he was required to 
interact with only one other person at his job.  He 
questioned whether his employment could be considered 
gainful, given that he was paid only $7.50 per hour.  He 
stated that he did not often get to see his family members, 
noting that he had not seen his sisters since he had moved in 
Michigan in 2003, but stated that he spoke with them 
frequently by telephone.  He stated that he had not been in a 
relationship since 2001.  He described reading books, 
listening to music, and watching television in his free time, 
noting that he did not often go out.

Treatment records dated from March 2005 to January 2007 show 
continued treatment for schizophrenia that was felt to be in 
fair remission.  He complained of frequent insomnia.  The 
Veteran denied the presence of auditory, visual, or tactile 
hallucinations.  He consistently denied experiencing suicidal 
or homicidal thoughts.  Mental status examination revealed no 
gross delusions, and no gross ideas of persecution.  His 
behavior was consistently noted to be adequate, and not 
peculiar, although his affect remained inappropriate.  His 
speech was relevant.  The diagnosis was schizophrenia, 
paranoid type.  Finally, these records show that the Veteran 
continued to be employed as a security guard on a full time 
basis.

The Veteran again underwent VA examination in March 2007.  At 
the time of the examination, the Veteran stated that he had 
recently been put on additional medication to assist with 
symptoms of depression and difficulties with sleep.  Since 
beginning that medication, his symptoms had improved without 
causing untoward side effects.  Otherwise, his symptoms 
included a history of paranoid delusional beliefs and 
paranoid ideas of reference, including believing that others 
are watching him and talking about him when he is out in 
public, and believing that the television and radio talk to 
him.  Currently, he denied experiencing auditory or visual 
hallucinations.  He acknowledged that his symptoms had 
improved with medication.

Mental status examination revealed a full range affect.  The 
Veteran described his mood as "improved with medication."  
His speech was noted to be of normal rate and tone, and his 
thought process organized and goal-directed.  His thoughts, 
however, showed paranoid beliefs and paranoid ideas of 
reference.  He denied currently experiencing homicidal or 
suicidal ideations.  His cognition was grossly intact.  His 
insight and judgment were determined to be good.

With regard to his occupational history, the Veteran stated 
that he had worked on and off over the years but for the past 
15 months had been working as a security officer, a position 
in which he patrolled apartment complexes.  He tried to avoid 
interacting with other people while at work as much as 
possible.  He stated that he was currently working 40 hours 
per week and denied any significant performance issues with 
his job.  He stated that he was adequately supported by the 
income he earned from his job and his VA disability 
compensation.  

With regard to his social history, the Veteran stated that he 
had been married once, and that marriage had lasted for one 
and one-half years.  He was currently divorced and not 
involved in any relationship.  He had no children.  He 
currently tended to mostly isolate himself and limited his 
interaction with the public.  He stated that he had no 
friends.  He denied a history of problems with drugs and 
alcohol.

The examiner noted that the Veteran continued to display 
symptoms of moderate severity consistent with schizophrenia, 
paranoid type.  Despite his symptoms, however, he had been 
able to hold a full time job as a security officer, without 
any significant work problems.  His ability to hold a full-
time job without problems indicated that he was able to 
retain substantially gainful employment despite his 
psychiatric disability.  His social functioning, however, was 
extremity limited and his paranoid symptoms were felt to be 
somewhat adaptive in his current employment.

The examiner determined that the most appropriate diagnosis 
for the Veteran was schizophrenia, paranoid type.  A GAF of 
50 was assigned.  The examiner determined that a lower GAF 
was not warranted because the Veteran was able to hold and 
maintain full time employment in spite of being fairly 
limited by his paranoid symptoms on a social basis.

The last record of treatment pertaining to schizophrenia of 
record is dated in April 2007.  That record of treatment 
shows that the Veteran reported doing "OK" with his 
thinking and sleep, and that he continued to be employed on a 
full time basis.  He stated that he was doing well overall, 
noting that he was taking tutoring sessions in preparation 
for applying for college level courses.  He additionally 
reported that he had become involved with a bible study group 
with two friends.  The diagnosis was schizophrenia in fair 
remission.

The April 2003 and March 2007 VA examinations assigned GAF 
scores for schizophrenia of 38 and 50, respectively.  
Clinical records dated from July 2002 to April 2007 reflect 
GAF scores of 31-40, and 40.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech that is at 
times illogical, obscure, or irrelevant) OR impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  

Here the Veteran has provided conflicting information 
regarding the number of friends whom he regards as close and 
whether he has good relationships with family members.  
Regardless of the accuracy of the information he has 
provided, it is clear that at the very least, the Veteran's 
schizophrenia results in significant social impairment that 
makes it difficult for him to relate to other people and 
develop good relationships.  He spends a fair amount of his 
time in isolation.  Due to the conflicting nature of the 
information provided by the Veteran regarding his marital 
history, it is not entirely clear whether he has in fact been 
married.  Regardless of his marital history, however, he has 
not reported any successful relationships, and has no 
children.  Nevertheless, it does appear that the Veteran has 
at least some significant social contacts, in that he is in 
regular contact with his sisters by telephone and that he has 
a cousin in Detroit whom he sees regularly.  Next, while the 
Veteran's memory has been found to be intact, examiners have 
consistently found his concentration and cognition to be 
impaired as a result of paranoid ideation and delusional 
thought processes.  His thought processes on numerous 
occasions have been determined to be somewhat illogical and 
obscure.  In addition, his judgment and insight were 
consistently determined to be limited, as evidenced by the 
Veteran on two occasions requesting that he be admitted for 
in-patient treatment as a result of being bored with his job.  
In contrast to the Veteran's poor social functioning, 
however, he has a demonstrated steady work history as a 
security officer which he has been able to maintain despite 
his symptoms of paranoid schizophrenia.  His ability to work 
largely independently has been of significant benefit in this 
regard.  The Veteran's ability to work on a full-time basis 
sufficiently demonstrates his ability to retain substantially 
gainful employment despite his disability; the wage he is 
paid for this work is of little significance in determining 
whether he is gainfully employed, and is in this case of 
little to no probative value given that the record reflects 
that the Veteran earned at least the minimum wage per hour 
throughout the pendency of this appeal.

The Veteran's difficulty with social environments and his 
need to work largely independently clearly indicate that his 
paranoid schizophrenia symptoms result in significant 
occupational and social impairment.  In so determining, the 
Board finds it significant that the Veteran was assigned a 
GAF score of 50 on only one occasion.   The Veteran's GAF 
scores most consistently are in the range of 40.  
Additionally, the Veteran's most recent treatment records 
note that despite the Veteran's better occupational 
functioning, his schizophrenia is only in fair remission; he 
continues to display inappropriate smiling, which treatment 
records note could be indicative of a response to internal 
stimuli, despite his denying the presence of hallucinations.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating for schizophrenia, since November 1, 2003.  
His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas.  With respect to 
whether his disability warrants a total 100 percent 
disability rating, however, the Board finds that the 
preponderance of the evidence is against such a finding.  The 
Veteran has not been shown to have gross impairment in 
thought processes or communication.  The Veteran communicated 
without difficulty during the hearing held before the 
undersigned.  Further, there is no evidence that the Veteran 
has persistent delusions or hallucinations.  Additionally, 
there is no evidence that the Veteran's schizophrenia has 
caused a persistent danger of hurting himself, or that he is 
unable to maintain a minimal level of personal hygiene.  He 
is not disoriented as to time or place, and there is no 
evidence that he suffers from a memory loss manifested by an 
inability to recall the names of close relatives, his own 
occupation, or his own name.  As such, the Board finds that 
an evaluation in excess of 70 percent is not warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is adequate.  The 
Schedule provides for higher ratings for the Veteran's 
schizophrenia, but findings supporting a rating in excess of 
70 percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Rather, the 
record reflects that the Veteran remains employed on a full 
time basis as a security officer, a position he has held for 
some time.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, staged ratings are not indicated in the 
present case, as the Board finds that the weight of the 
credible evidence shows that the Veteran's service-connected 
schizophrenia has been 70 percent disabling, but no more, 
since November 1, 2003.  The benefit of the doubt has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 70 percent, but no higher, is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


